Citation Nr: 0610676	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1974 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision rendered by the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In the March 2002 decision, the RO denied service connection 
for PTSD.  In addition, the RO denied claims for service 
connection for left knee synovitis, left hip synovitis, right 
hip synovitis, bilateral metatarsalgia, bronchitis, and a 
right knee condition.  While the veteran filed a notice of 
disagreement as to all issues, on his VA Form 9, Substantive 
Appeal, received in June 2004, he limited his appeal only to 
the issue of service connection for PTSD.  The veteran's 
representative, in its Informal Hearing Presentation, also 
limited its argument to the issue of service connection for 
PTSD.  

As such, the Board will consider the remaining issues denied 
by the RO in March 2002 withdrawn.  38 C.F.R. § 20.204.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted for 
the issue of service connection for PTSD.  

Specific to the issue on appeal, the Board observes that 
service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002).  

In this matter, there is medical evidence establishing a 
current diagnosis of PTSD.  However, the record does not 
currently include credible evidence that an in-service 
stressor actually occurred (to satisfy the second element of 
38 C.F.R. § 3.304(f)).  

The veteran claims that he was assigned to E Company, 2nd 
Battalion, 12th Marines in approximately April 1975, during 
which time, he assisted with the evacuation of U.S. and 
Vietnamese personnel during Operations "Frequent Wind" and 
"Eaglepull".  He alleged that his unit was subject to 
mortar attacks while picking up personnel and evacuees at the 
airport.  In addition, he alleged that he witnessed several 
traumatic events while serving aboard the U.S.S. Durham, LKA 
113.  He stated that he also served aboard the U.S.S. Blue 
Ridge and U.S.S. Midway.  

The veteran's service personnel records reflect that, during 
the period in question in April and May 1975, he served as a 
Motor Vehicle Operator with E Company, 2nd Battalion, 12th 
Marines, 3rd Marine Division, as alleged.  In addition, the 
records note that he participated in Operation "Frequent 
Wind".  Operation "Frequent Wind" was the mission 
involving the evacuation of Saigon in the final days of the 
Vietnam conflict.

The Board notes that, although a noncombat veteran's 
testimony alone is insufficient proof of a stressor, see 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996), there need not 
be corroboration in every detail.  See Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  Also, if the veteran's unit was 
engaged in combat, and the veteran was a member of the unit 
at the time of the verified combat, he is not required to 
corroborate his actual proximity to, and participation in, 
the attack(s).  See Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).  

In this matter, however, the RO has yet to attempt to verify 
whether the stressors, as alleged by the veteran, actually 
occurred.  Pursuant to VA's duty to assist the veteran, the 
RO should undertake further development to attempt to verify 
the veteran's alleged participation in combat.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO should send a copy of the 
veteran's DD 214 and service records, his 
unit assignments from April to May 1975, 
and a copy of this remand to the Marine 
Corps Historical Center, Archives 
Section, Unit Diaries, Washington Navy 
Yard, 1254 Charles Morris Street, SE, 
Washington, DC 20374-5040, or any other 
appropriate agency for verification of 
the alleged stressful events in service.  
Specifically, the RO should request unit 
histories, dairies, and ship's logs 
(U.S.S. Durham, LKA 114) for the months 
of April and May 1975, when the veteran 
was allegedly exposed to stressors that 
purportedly led to his current PTSD.  

2.  After completing the requested 
actions, the RO should readjudicate the 
claim of service connection for PTSD, in 
light of all pertinent evidence (to 
particularly include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





